Citation Nr: 1628718	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  10-26 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a schedular rating in excess of 10 percent for sinusitis since October 21, 2008, and in excess of 50 percent since April 9, 2012. 

2.  Entitlement to an extraschedular rating for sinusitis. 

3.  Entitlement to a total rating by reason of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1994.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran provided testimony at an April 2013 hearing before the undersigned.  A transcript of the hearing is of record.

This matter was previously remanded by the Board in May 2014 for further development.  

During the pendency of the appeal, in a May 2010 rating decision, the RO increased the Veteran's rating for sinusitis to 10 percent effective October 21, 2008.  In a June 2015 rating decision, the RO increased the rating to 50 percent disabling, effective April 10, 2012.  This increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for the sinusitis disability remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issues entitlement to an extraschedular rating for sinusitis and entitlement to a TDIU and are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From October 21, 2008, to April 8, 2012, the Veteran's sinusitis has been manifested by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, but not radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.

2.  As of April 9, 2012, the Veteran's sinusitis has been manifested by near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge.  Radical surgery with chronic osteomyelitis or repeated surgeries were not shown.  


CONCLUSIONS OF LAW

1.  For the period from October 21, 2008, to April 8, 2012, the criteria for a schedular rating of 30 percent but not higher for sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §4.97, Diagnostic Code 6513 (2015).

2.  As of April 9, 2012, the criteria for a schedular rating in excess of 50 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6513 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In this case, the record shows that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in October 2008.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran was provided VA examinations in June 2009, April 2012, and June 2014.

The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2015).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's sinusitis is currently rated 10 percent disabling, effective October 21, 2008 and 50 percent disabling, effective April 9, 2012 under 38 C.F.R. § 4.97, Diagnostic Code 6513.

The General Rating Formula for Sinusitis applies to Diagnostic Codes 6510 through 6514).  A 10 percent rating is warranted for one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted for three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2015).  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6513, Note 1 (2015).

A January 2009 VA examination report shows the Veteran reported one incapacitating episode per year requiring four to six weeks of antibiotic treatment.  The Veteran reported one non-incapacitating episode with a duration of fourteen days and symptoms of headache, and purulent drainage.  The Veteran reported current sinus symptoms of daily headaches, sinus pain, and sinus tenderness with frequent breathing difficulty and periodic hoarseness.  She reported that her last round of antibiotics were for more than a month for headaches behind the eyes and around the noise.  There were no signs of nasal obstruction or polyps present.  
The Veteran denied being on daily medication for her sinuses.  She reported that she retired in 1994 because of eligibility or duration of work.  The examiner noted that the sinusitis had moderate to severe effects on the Veteran's usual daily activities and she reported constantly blowing, a lot of drainage, and frequent headaches.  

A review of private treatment records from an ear, nose, and throat (EMT) center showed that in April 2009, the Veteran reported a twenty year history of consistent sinonasal difficulty which had been present on a near constant basis of variable severity.  She reported severe nocturnal nasal airway obstruction and a poor sense of smell.  She also reported intermittent, bilateral midfacial, frontal, and periorbital discomfort which would become quite severe at least once every other month.  In September 2009 a physician performed a nasal endoscopy.  The Veteran was assessed with chronic ethmoid sinusitis and headaches.  Endoscopic sinus surgery was suggested to help resolve her symptoms.  It was noted that allergy testing was negative for any significant environmental allergies. 

An April 2012 VA examination report shows the Veteran had hoarseness, purulent yellow discharge for the past year, no antibiotics for the past year, sinus headaches, fatigue alleviated with nasal rinse, nasal congestion, and drainage.  The Veteran reported that she slept with her head elevated on two pillows with no history of sinus surgery.  She reported past speech therapy with a reduction in voice due to hoarseness with bad sinus days.  She reported hoarseness that usually occurred three times a week lasting all day.  She reported that it was difficult to participate in social activities due to the severity of symptoms of rhinorrhea and hoarseness.  The examiner noted that sinusitis affected the Veteran's frontal maxillary with near constant sinusitis manifested by daily drainage of yellow mucopurulent material, sinus headaches two to three times a week, anosmia, and upper jaw pain with gum pain bilaterally.  The examiner also noted that the Veteran experienced headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting.  The examiner specifically checked "no" to the question whether the Veteran had non-incapacitating episodes of sinusitis and "no" to the question of whether the Veteran had incapacitating episodes of sinusitis.  In regard to functional impact, the examiner noted the Veteran's sinus disability did not impact her ability to work. 

In April 2013, the Veteran testified to symptoms of her service-connected sinusitis that included near-continuous symptoms of sinusitis, pain and discomfort, headaches and drainage from her nose that forced her to sleep at a near 90-degree angle to relieve her congestion and prevent her from choking at night.  The Veteran also testified during her April 2012 hearing that she had not worked since 2006 due to symptoms of her service-connected sinusitis.

In a June 2014 VA examination report, the examiner noted the Veteran denied being on antibiotics for the past year.  The Veteran was without any history of sinus surgery.  She reported use of nasal sprays and sinus irrigation.  She complained of increased secretions, tooth pain, essentially constant hoarseness, and sinus headaches treated with aspirin.  The Veteran reported sleeping with her head elevated on three pillows.  The examiner found the Veteran to have near constant chronic sinusitis, pain of affected sinus, tenderness of affected sinus, and purulent discharge.  It was noted the Veteran had seven or more non-incapacitating episodes of sinusitis over the past twelve months.  It was further noted that the Veteran had no non-incapacitating episodes of sinusitis over the past 12 months. 

After a review of the medical and lay evidence, the Board finds that prior to April 9, 2012, the Veteran's sinusitis symptoms meet the criteria for a rating of 30 percent, but not higher, for sinusitis.  Here, the Board notes that an April 2009 private EMT record notes the Veteran reported intermittent, bilateral midfacial, frontal, and periorbital discomfort which would become quite severe at least once every other month which more nearly approximates the 30 percent rating for sinusitis with more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The Board finds that a rating in excess of 30 percent is not warranted as there is no lay or medical evidence indicating that the Veteran had radical surgery with chronic osteomyelitis or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Although the Veteran reported constant sinusitis during this period on appeal, the evidence of record clearly shows, and the Veteran has so testified, that she has not had sinus surgery.  As such, there is no evidence that she has required repeated surgeries.  Therefore, resolving all reasonable doubt in the Veteran's favor, a 30 percent rating, but no higher, is warranted for sinusitis since October 21, 2008, the date VA received the claim for increase.  There is no specific evidence of record to show a worsening of sinusitis during the year prior to VA's receipt of the claim for increase.  

Since April 9, 2012, the Veteran has been in receipt of a 50 percent rating, which is the maximum schedular rating that may be assigned for such a condition.  See 38 C.F.R. § 4.97, Diagnostic Code 6513.  The rating was based on the April 2012 VA examination findings of near constant sinusitis manifested by headaches, pain on tenderness of affected sinus, and purulent discharge or crusting.  There was however, no evidence of radical surgery with chronic osteomyelitis or repeated surgeries noted in lay or medical evidence.  The Board does not find that the evidence of record demonstrates that a rating in excess of 50 percent is warranted.   This rating contemplates the Veteran's reports of pain due to sinusitis, to include tooth and jaw pain she reported related to the sinusitis pain.  Furthermore, the Board finds that the sinusitis disability does not approximate the criteria for any further staged ratings that those assigned. 

Therefore, the Board finds that a 30 percent rating, but no higher, is warranted for sinusitis since October 21, 2008, and thereafter a rating in excess of 50 percent since April 9, 2012, for sinusitis is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a rating of 30 percent for sinusitis for the period from October 21, 2008, to April 8, 2012, is granted.

Entitlement to a rating in excess of 50 percent for sinusitis as of April 9, 2012 is denied.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.  

In her VA and private medical reports and Board hearing testimony, the Veteran reported the sinusitis manifested with hoarseness.  Hoarseness is not specifically addressed in the schedular criteria under which the Veteran's disability has been evaluated.  Moreover, the Veteran testified that hoarseness and dizziness caused interference with employment.  As there is evidence of a symptom not contemplated by the schedular criteria and marked interference with employment, referral of the claim for an extraschedular rating to Undersecretary for Benefits (Under Secretary) or the Director of Compensation Service (Director) is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board notes that in its May 2014 remand, the Board directed that the VA examination was to provide an opinion as to whether the Veteran's service-connected disabilities (status post hysterotomy, status post left hemithyroidectomy, sinusitis, and bilateral breast cysts) either singly or taken together, render her unable to secure or follow a substantially gainful occupation for which her education and occupational experience would otherwise qualify her.  Although the June 2014 VA examiner opined that the service-connected disabilities would not render the Veteran incapable of securing and maintaining either physical and or sedentary employment, the Board finds this examination report is conclusory and does not explained the basis for the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  For example, during her April 2012 hearing, the Veteran testified that symptoms related to the sinusitis such as dizziness, loss of voice, environmental factors, and drowsiness from medication impacted her ability to have job interviews and be employed.  Therefore, an addendum opinion is needed.  


Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of entitlement to an extraschedular rating for the Veteran's sinusitis disability to the Under Secretary for Benefits or Director, Compensation Service.

2.  The AOJ should arrange for the Veteran to be examined by a VA clinician with the appropriate expertise to provide an opinion as to whether the Veteran's service-connected disabilities render her unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  The AOJ should identify for the examiner all disabilities to be considered.  The examiner should take a detailed history regarding the Veteran's employment and education, and the entire claims file should be reviewed.  The examiner should also conduct any necessary examination of the Veteran, and provide findings that take into account all functional impairments due to the Veteran's service-connected disabilities.  The examiner should then opine whether it is at least as likely as not that the Veteran is unable to secure or follow substantially gainful employment consistent with her education and occupational experience due to her service-connected disabilities.  If the examiner finds that the Veteran's service-connected disabilities render her unable to secure or follow substantially gainful employment only in combination with nonservice-connected disabilities, the examiner should say so.

A rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.  

If the examiner finds that the Veteran is employable, the examiner should comment specifically on the type of employment that the Veteran is capable of, consistent with the Veteran's education and occupational experience and in consideration of the combined effects of the Veteran's various service-connected disabilities.

2.  Then, readjudicate the claims remaining on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


